          Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                                Western District of Texas
                                  San Antonio Division

 Alex Avila, individually and on              §
 behalf of all those similarly situated       §
                                              §
                   Plaintiff,                 §
                                              §
                                              §     CA No: 5:20-cv-463
 v.                                           §
                                              §
  Reynolds Energy Transport LLC               §     Collective Action
                                              §     Jury Demanded
                   Defendant                  §


                            Plaintiff’s Collective Action Complaint

         Alex Avila (“Plaintiff”) brings this action individually and on behalf of all others

similarly against Reynolds Energy Transport LLC (“Defendant”) and in support shows

the Court the following:

1. Nature of Suit.

      1.1. This is an opt-in collective action brought pursuant to the Fair Labor Standards

          Act, 29 U.S.C. § 201 et. seq. (“FLSA”).

      1.2. Defendant employed Plaintiff and other truck mechanics whose primary job

          duties involved manual labor tasks in the form of repairing trucks used in the oil

          field.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 1
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 2 of 12




2. Parties.

   2.1. Plaintiff worked for Defendant in Texas in the three years preceding the filing of

       this case. Plaintiff is filing his consent to participate in this case with the Court.

   2.2. Plaintiff brings this action individually and on behalf of those operators similarly

       situated pursuant to the FLSA (“Class Members” or “Mechanics”). The Class

       Members consist of Defendant’s current and former Mechanics who were paid

       hourly but not paid overtime and who worked more than 40 hours in one or more

       workweek over the previous three years.

   2.3. Defendant is a Texas limited liability company, licensed to do business in the

       State of Texas. Defendant’s registered agent for service of process in Texas is

       Ronald L Bair, 14711 Pebble Bend, Houston, TX 77068.

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because Defendant

       maintains an office in this District. Venue exists in the judicial district pursuant

       to 28 U.S.C. § 1391.

   3.2. Defendant carries on substantial business in the Western District of Texas and

       has sufficient minimum contacts with this state to be subject to this Court’s

       jurisdiction.

   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA.

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 2
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 3 of 12




4. Coverage.

   4.1. At all material times, Defendant has acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff and the Class Members.

   4.2. At all times hereinafter mentioned, Defendant has been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. At all times hereinafter mentioned, Defendant has been an enterprise with the

       meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

   4.4. At all times hereinafter mentioned, Defendant has been an enterprise engaged in

       commerce or the production of goods for commerce within the meaning of

       Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that Defendant has had

       employees engaging in commerce or in the production of goods for commerce,

       or employees handling, selling, or otherwise working on goods or materials that

       have been moved in or produced for commerce for any person and Defendant has

       had and has an annual gross volume of sales made or business done of not less

       than $500,000 (exclusive of excise taxes at the retail level which are separately

       stated). Plaintiff and the Class Members specifically handled and used materials

       that traveled in interstate commerce, including oil and gas equipment and rigs.

   4.5. Defendant is an oil and gas services company. Two or more of Defendant’s

       employees, engage in commerce by using equipment that has traveled in

       interstate commerce. By way of example and not by limitation, Defendant’s

       employees used/use:

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 3
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 4 of 12




      4.5.1. Maintenance equipment and tools that has been manufactured and

            shipped across state lines;

      4.5.2. computers      and   telecommunications        equipment   that   has   been

            manufactured and shipped across state lines;

      4.5.3. office equipment, such as copiers, that has been manufactured and

            shipped across state lines;

      4.5.4. the interstate telephone systems, landline and cellular, to recruit and

            employ individuals for operational positions;

      4.5.5. The United States postal system to send mail across state lines; and

      4.5.6.   the interstate banking systems to pay Defendant’s employees.

   4.6. At all times hereinafter mentioned, Plaintiff and the Class Members were

       individual employees engaged in commerce or in the production of goods for

       commerce as required by 29 U.S.C. § 203(e)(1).

5. Factual Allegations.

   5.1. Defendant provides a service to the oil and gas industry moving liquids in trucks.

   5.2. Defendant provides services to oil and gas wells and drilling sites that

       incorporate and use equipment and material that have traveled in interstate

       commerce.

   5.3. Plaintiff worked for Defendant and reported to its Runge, Texas Location.

       Plaintiff was assigned to perform duties at various locations within Texas.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 4
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 5 of 12




   5.4. During the Relevant Period, Plaintiff’s job responsibilities consisted of manual

       labor tasks in the form of repairing trucks.

   5.5. This lawsuit covers the period of time Plaintiff and the putative Class Members

       were treated as exempt employees for purposes of the FLSA and were not paid

       time and one-half his regular rate of pay for hours worked in excess of 40 hours

       in a work week (the “Relevant Period”).

   5.6. Plaintiff and the putative Class Members routinely worked more than 40 hours

       in a work week during the Relevant Period. For example, during the pay period

       ending January 19, 2020 Plaintiff worked 72.1 hours and was paid straight time

       of $26.00 for all of those hours.

   5.7. Plaintiff and the putative Class Members were paid on an hourly basis. They

       were paid straight time and no overtime for all hours worked.

   5.8. Defendants knowingly, willfully, or with reckless disregard carried out their

       illegal pattern or practice of failing to pay overtime compensation with respect to

       Plaintiff and the putative Class Members.

6. Motor Carrier Act and the Technical Corrections Act

   6.1. Section 207 of the FLSA requires an employer to pay overtime compensation to

       any employee working more than forty hours in a workweek. See 29 U.S.C. §

       207(a)(1); Singer v. City of Waco, 324 F.3d 813, 818 (5th Cir.2003). Under the

       Motor Carrier Act exemption, the provisions of 29 U.S.C. § 207, however, do

       not apply “with respect to—(1) any employee with respect to whom the

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 5
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 6 of 12




       Secretary of Transportation has power to establish qualifications and maximum

       hours of service pursuant to the provisions of section 31502 of Title 49....” 29

       U.S.C. § 213.

   6.2. Even if the Motor Carrier Act exemption could apply to Plaintiff and the Class

       Members, it is negated by the “Small Vehicle Exception” to the Motor Carrier

       Act exemption.

   6.3. During each workweek Plaintiff and the Class Members are assigned to operate

       vehicles that include vehicles with a gross vehicle weight rating (“GVWR”) of

       10,000 pounds or less. They do not “exclusively [drive] vehicles greater than

       10,000 pounds during a workweek.” Roche v. S-3 Pump Serv., Inc., 154 F. Supp.

       3d 441, 448 (W.D. Tex. 2016); SAFETEA–LU TECHNICAL CORRECTIONS

       ACT OF 2008, PL 110–244, June 6, 2008, 122 Stat 1572 (“TCA”). Thus, under

       the TCA Plaintiff and the Class Members are “covered employees” and entitled

       to overtime under the FLSA.

   6.4. Regardless of the type of vehicle operated by the Mechanics, Defendant does not

       pay at the overtime rate for hours greater than 40 during a workweek.

   6.5. During the workweeks during which the Mechanics “in whole or in part”

       perform work “affecting the safety of small vehicles” (non-commercial vehicle

       weighing 10,000 pounds or less), the overtime pay exemption of section 13(b)(1)

       of the FLSA does not apply to the Mechanics. See, the U. S. Department of

       Labor Wage and Hour Division, Field Assistance Bulletin No. 2010-2.

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 6
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 7 of 12




      6.5.1. The Field Assistance Bulletin specifically provides in part as follows:

           This memorandum clarifies the effect of the Safe, Accountable,
           Flexible, Efficient Transportation Equity Act: a Legacy for Users
           Technical Corrections Act of 2008 (TCA), P.L. 110-244, on
           section 13(b)(l) of the Fair Labor Standards Act (FLSA).
           Effective June 6, 2008, the overtime pay exemption under
           section 13(b)(1) does not apply to a driver, driver's helper,
           loader, or mechanic in any workweek in which their work
           affects the safe, interstate operation of certain motor vehicles
           weighing 10,000 pounds or less (hereinafter referred to as
           "small vehicles").
           ...

           TCA section 306(a) extends FLSA section 7 overtime
           requirements to employees covered by TCA section 306(c),
           notwithstanding FLSA section 13(b)(1). This means the
           overtime pay requirements apply to an employee of a motor
           carrier or motor private carrier in any workweek in which the
           employee works, "in whole or in part", as a driver, driver's
           helper, loader or mechanic affecting the safety of operation of
           small vehicles on public highways in interstate or foreign
           commerce. (emphasis added).


   6.6. Defendant was aware of FLSA overtime requirements with regard to the

       Mechanics but chose to ignore such requirement in an effort to increase its

       profits.

7. Collective Action Allegations

   7.1. It is the policy of Defendant not to pay overtime wages to Plaintiff and the

       Mechanics for any workweek in which they (a) worked on or operated both a

       vehicle with a GVWR of greater than 10,000 pounds and a vehicle with a GVWR

       of 10,000 pounds or less; (b) worked exclusively on a vehicle with a GVWR of



____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 7
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 8 of 12




       10,000 pounds or less or (c) worked on a vehicle with a GVWR of greater than

       10,000 pounds.

   7.2. Defendant does not pay overtime because Defendant has a policy of classifying

       each Mechanic as an exempt employee due to the Motor Carrier Act exemption.

       Such policy applies to Plaintiff and all Mechanics.

   7.3. Thus, other employees have been victimized by this pattern, practice, and policy

       which is in willful violation of the FLSA.

   7.4. The Class Members do not qualify for the Motor Carrier Act exemption as they

       are “covered employees” under the Technical Corrections Act and performed

       job duties typically associated with non-exempt employees. Their duties were

       routine and did not require the exercise of independent judgment or discretion.

       Moreover, these employees regularly worked more than 40 hours in a workweek

       and were not paid one-half their regular rate of pay for hours worked in excess of

       40 hours in a work week.

   7.5. Accordingly, the employees victimized by Defendant’s unlawful pattern and

       practices are similarly situated to Plaintiff in terms of job duties and pay

       provisions.

   7.6. Defendant’s failure to pay overtime compensation at the rates required by the

       FLSA is based on Defendant’s generally applicable policy of classifying each

       Nitrogen Operator as an exempt employee due to the Motor Carrier exemption




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 8
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 9 of 12




       and does not depend on the personal circumstances of the Class Members.

       Thus, Plaintiff’s experiences are typical of the experience of the Class Members.

   7.7. The specific job titles, precise job requirements or job locations of the various

       Class Members do not prevent collective treatment. All Class Members,

       regardless of their work location, precise job requirements or rates of pay, are

       entitled to be paid the minimum wage and/or overtime compensation for hours

       worked in excess of 40 hours per week. Although the issue of damages may be

       individual in character, there is no detraction from the common nucleus of

       liability facts. The questions of law and fact are common to Plaintiff and the

       Class Members.

   7.8. The class of similarly situated Plaintiffs is properly defined by as follows:

              All Mechanics who worked for Defendant within the last three years
              who were paid only straight time, worked in excess of 40 hours in one
              or more workweeks and were not compensated at one and one-half
              times their regular rate of pay for all hours worked in excess of 40
              hours in one or more workweeks.

   7.9. As a collective action, Plaintiff seeks this Court's appointment and\or

       designation as representative of a group of similarly situated individuals as

       defined herein.

8. Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.


   8.1. Each and every allegation contained in the foregoing paragraphs 1-7, inclusive, is

       re-alleged as if fully rewritten herein.

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 9
       Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 10 of 12




   8.2. During the relevant time period, Defendant violated and continues to violate the

       provisions of section 7 of the FLSA, 29 U.S.C § 207, and 215(a)(2), by employing

       employees in an enterprise engaged in commerce or in the production of goods

       for commerce within the meaning of the FLSA for weeks longer than 40 hours

       without compensating for work in excess of 40 hours per week at rates no less

       than one-and-a-half times their regular rates of pay. Defendant has acted willfully

       in failing to pay Plaintiff and the Class Members in accordance with the law.

9. Jury Demand.

   9.1. Plaintiff demands a trial by jury herein.

10. Relief Sought.

   10.1.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that he and

       all those who consent to be opt-in plaintiffs in this collective action recover from

       Defendant, the following:

       10.1.1. An Order recognizing this proceeding as a collective action pursuant to

            Section 216(b) of the FLSA and appointing Plaintiff and his counsel to

            represent the Class Members;

       10.1.2. An Order requiring Defendant to provide the names, addresses, email

            addresses and telephone numbers of all potential Class Members;

       10.1.3. An Order approving the form and content of a notice to be sent to all

            potential Class Members advising them of the pendency of this litigation and

            of their rights with respect thereto;

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                           Page | 10
      Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 11 of 12




      10.1.4. Overtime compensation for all unpaid hours worked in excess of forty

           hours in any workweek at the rate of one-and-one-half times their regular

           rates;

      10.1.5. All unpaid wages and overtime compensation;

      10.1.6. An award of liquidated damages pursuant to 29 U.S.C § 216 as a result of

           the Defendant’s failure to pay overtime compensation pursuant to the

           FLSA;

      10.1.7. Reasonable attorneys’ fees, expert fees, costs, and expenses of this action

           as provided by the FLSA;

      10.1.8. Pre-judgment and post-judgment interest at the highest rates allowed by

           law; and

      10.1.9. Such other relief as to which Plaintiff may be entitled.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                           Page | 11
      Case 5:20-cv-00463 Document 1 Filed 04/14/20 Page 12 of 12




                                      Respectfully submitted,

                                      By:    /s/ Chris R. Miltenberger
                                            Chris R. Miltenberger
                                            Texas Bar Number: 14171200

                                      The Law Office of Chris R.
                                      Miltenberger, PLLC
                                      1360 N. White Chapel, Suite 200
                                      Southlake, Texas 76092-4322
                                      817-416-5060 (office)
                                      817-416-5062 (fax)
                                      chris@crmlawpractice.com

                                      Attorney for Plaintiff




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                           Page | 12
